t c summary opinion united_states tax_court jack a and judith m davis petitioners v commissioner of internal revenue respondent docket no 18421-02s filed date jack a davis and judith m davis pro sese michael s hensley for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue remaining for decision is whether social_security disability benefits petitioners received are includable in their gross_income petitioners resided in chula vista california on the date the petition was filed in this case petitioners filed a joint federal_income_tax return for taxable_year they did not report any income from social_security disability benefits respondent determined that petitioners received dollar_figure in disability benefits during and that dollar_figure of this amount was includable in petitioners’ gross_income petitioners do not dispute receiving the amount of benefits respondent determined rather petitioners argue that disability benefits as such should not be included in gross_income petitioners base their position upon advice they received from an accountant and irs employees who told petitioners that disability payments are not taxable however despite the advice 1the court in an order dated date held that a notice_of_deficiency issued to petitioners for taxable_year was invalid because it did not reflect petitioners’ last_known_address because the jurisdiction of this court requires a valid notice_of_deficiency petitioners’ case was dismissed for lack of jurisdiction insofar as it related to and this court may not address at this time issues raised by petitioners with respect to that year petitioners do not dispute the only other adjustment in the notice_of_deficiency for taxable_year the inclusion in income of capital_gain dividends of dollar_figure to the contrary it is clear under federal tax law that social_security disability benefits are included in gross_income to the same extent as other social_security_benefits sec_86 thomas v commissioner tcmemo_2001_120 the amount of the benefits includable in a taxpayer’s income depends upon the taxpayer’s filing_status and income from other sources but never exceed sec_85 percent of the benefits received sec_86 we have reviewed respondent’s calculations and conclude that respondent was correct in determining that percent of petitioners’ social_security disability benefits are includable in their gross_income for the year petitioners argue that they have a prenuptial agreement that stipulates separate_property wages and or earnings we interpret petitioners’ argument to be that pursuant to the prenuptial agreement their income should not be combined for purposes of applying sec_86 such an agreement has no effect on the application of federal tax law under the circumstances of this case petitioners elected to file a joint federal_income_tax return and therefore their tax must be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several see sec_6013 petitioners may not revoke their election to file jointly after the expiration of the time for filing the return see 38_tc_530 sec_1_6013-1 income_tax regs petitioners also stress that irs employees advised them that disability benefits are not taxable neither the commissioner nor this court is bound by advice given to a taxpayer which is based upon a mistake of law 381_us_68 353_us_180 the authoritative sources of federal tax law are the statutes regulations and judicial decisions zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir we have applied the relevant statute and we have concluded that respondent correctly applied the law in this case reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
